DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of prior U.S. Patent No. US 9715579 B2. Removing the underlined portions of U.S. Patent application no. US 9715579 B2 show the obvious-type double patenting.
Patent No. US 9715579 B2
Instant Application 
 1. A diagnostic test analysis system comprising: at least one processor; an in-vitro diagnostic device including: a sensor positioned to detect the presence or absence of one or more lines on a lateral flow assay test strip following application of a biological sample to the lateral flow assay test strip, the in-vitro diagnostic device configured to generate a first test result of a diagnostic test based on a current testing protocol and data from the sensor indicating the presence or absence of the one or more lines, and at least one network communication device configured to enable a telemetric connection over a publicly accessible network; and at least one memory device which stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to operate with the in-vitro diagnostic device and the at least one network communication device to: 

receive, from the in-vitro diagnostic device, data indicating the first test result of the diagnostic test based on the current testing protocol, receive, by the in-vitro diagnostic device via the telemetric connection over the publicly accessible network, additional data from at least one remote network element remote from the in-vitro diagnostic device, and generate, by the in-vitro diagnostic device, a second test result for the diagnostic test based, at least in part, on verifying the first test result of the diagnostic test using the additional data.
1. A diagnostic test analysis system comprising:
at least one processor;













at least one network interface device; and
at least one memory device which stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to operate with the at least one network interface device to:

determine a first result of a first diagnostic test based on at least one biological sample provided by a user based on a current testing protocol, 

receive additional data generated from the remote network element, and
generate a second test result based, at least in part, on the additional data.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1is  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance (available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process (system claim 1).
Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Representative claim 1  is copied below, with the limitations belonging to an abstract idea highlighted in bold.
1. A diagnostic test analysis system comprising:
at least one processor;
at least one network interface device; and
at least one memory device which stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to operate with the at least one network interface device to:
determine a first result of a first diagnostic test based on at least one biological sample provided by a user based on a current testing protocol, receive additional data generated from the remote network element, and
generate a second test result based, at least in part, on the additional data.
	Considering Prong 1 of the 101 analysis, the limitations highlighted above in bold in claim 1  recite an abstract idea, in particular a mental process, a set of concepts that may be performed in the human mind (such may include determine and generate).  In this case, the steps of: 
determine a first result of a first diagnostic test based on at least one biological sample provided by a user based on a current testing protocol (observations and evaluations), generate a second test result based, at least in part, on the additional data (judgments, and opinions), are all mental processes which could be done by a normal human mind.  Therefore, the highlighted steps in the claims above recite an abstract idea at Prong 1 of the 101 analysis.
Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application.  This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
	In claim 1 above, the additional elements in the claim have been left in normal font.  They include the use of a processor, a memory device for storage,  interface, recive and the steps of: 
1. A diagnostic test analysis system comprising:
at least one processor;
at least one network interface device; and
at least one memory device which stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to operate with the at least one network interface device to:
receive additional data generated from the remote network element
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the processor, memory device represents the implementation of the abstract idea on a computer using generic computer processing components.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  Furthermore, claims recite elements of “receive additional data generated from the remote network element” maybe construed as operator receiving the information related device from other operator  (e.g. by a phone or hand or eye and mentally) which  is a conventional and general practice in the particular industries, step appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical concepts steps in the abstract idea can be performed.  
Another consideration is whether the claim limitations apply the abstract idea with a particular machine or effect a real-world transformation.  In this case, claim 1 does not recite any particular machine (other than the generic computer components with high level of generality), there is no real-world transformation.  For instance, claim 1 does not actually recite that particular manufacturing process steps are carried out to manufacture a particular product of any kind; it merely carries out the mental processes and populates the classify a class of an object  step “to be performed by a operator”.
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of generic processing, without reciting a particular technological process which was being improved.)   Here, claim 1 does not recite carrying out any comparable improved technological process.  The claims do not even establish a particular field of use, since there is no recitation of what product is being manufactured, by what manufacturing process plan, using what operating steps.  There is no context provided in the claim which would limit the claims to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible manufacturing industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s)  1 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipate  by 
Subramaniam (US 2010/0185711) alternately Otworth et al. (US 2002/0059030)
alternately Azer et al.( US 2011/0295091) alternately Alternately , Heaton (US 2011/0053121).

Regarding Claim 1. Subramaniam  teaches a diagnostic test analysis system comprising(10: fig.1):
at least one processor (12: fig. 1; 63: fig. 2);
at least one network interface device(46); and
at least one memory device (14) which stores a plurality of instructions which(53: fig.2), when executed by the at least one processor(12: fig. 1; 63: fig. 2), cause the at least one processor to operate with the at least one network interface device to(fig. 6):
determine a first result of a first diagnostic test based on at least one biological sample provided by a user based on a current testing protocol(152-178: fig. 6), 
receive additional data generated from the remote network element(182: fig. 6; [032]), and
generate a second test result based, at least in part, on the additional data (184: fig. 6; [0054]).

Alternately,  Otworth et al. (US 2002/0059030)
Regarding Claim 1. Otworth  teaches a diagnostic test analysis system comprising (200: fig. 2):
at least one processor(220);
at least one network interface device(170) and
at least one memory device which stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to operate with the at least one network interface device to(220; [0120]):
determine a first result of a first diagnostic test (211)based on at least one biological sample provided by a user based on a current testing protocol(100), 
receive additional data generated from the remote network element(212), and
generate a second test result based, at least in part, on the additional data.(243; [0150]).

Alternately , Azer et al.( US 2011/0295091)
Regarding Claim 1. Azar teaches  A diagnostic test analysis system comprising(fig. 2):
at least one processor (204;304: fig. 3);
at least one network interface device;(124’’) and
at least one memory device which stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to operate with the at least one network interface device to(204: fig. 2; 320: fig. 3):
determine a first result of a first diagnostic test based on at least one biological sample provided by a user based on a current testing protocol (104, 148: fig. 2), 
receive additional data generated from the remote network element(104’,152: fig.2), and
generate a second test result based, at least in part, on the additional data ([0025]-[0026]; fig. 4).
Alternately , Heaton (US 2011/0053121)
Regarding Claim 1. Heaton  teaches a diagnostic test analysis system comprising (200: fig.2):
at least one processor(220);
at least one network interface device(240); and
at least one memory device(230) which stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to operate with the at least one network interface device to([0151]):
determine a first result of a first diagnostic test based on at least one biological sample provided by a user based on a current testing protocol (second data is generated representing at least one measure for variability of a glucose level of the subject from a time-series of glucose measurements represented by the first data: abstract), receive additional data generated from the remote network element (reference data: abstract; reference data is established by a healthcare professional nutritionist, based on individual attributes of the subject and/or on medical/nutritional examinations of the subject:[0038]), and
generate a second test result based, at least in part, on the additional data (nutritional quality: abstract).
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864